

Exhibit 10.22
FIRST AMENDMENT TO THE
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(As Amended and Restated Effective as of January 1, 2008)


WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008  (the “Plan”) for the benefit of its
eligible employees;


WHEREAS, the Company desires to amend the Plan to reflect recent changes made to
the law by the Pension Protection Act of 2006; and


WHEREAS, the Company desires to amend the Plan to provide for an increase in the
rate of Company Contributions and an increase in the maximum rate of Tax
Deferred Savings Contributions permitted under the Plan in accordance with
negotiated changes in the collective bargaining agreement covering the eligible
employees;


NOW, THEREFORE, the Plan is hereby amended as follows:


I.           Effective as of January 1, 2009:


1.           Section 8.02(a) of the Plan shall be deleted in its entirety and
the following shall be substituted therefor:


“8.02           Vested Interest.  (a)  Except as provided in paragraph (b) or
(c) of this Section 8.02, a Member’s Vested Interest in his Account (other than
the value of Tax Deferred Savings Contributions, including catch-up
contributions, and Rollover Contributions) on any determination date shall be
determined by reference to such Member’s full years of Vesting Service as of
such date in accordance with the following vesting schedules, as applicable:


(i)           With respect to the portion of a Member’s Account attributable to
Company Contributions in respect of Plan Years beginning prior to January 1,
2009:


Full Years of Vesting
Service          
 
Vested Interest
        Less than 3 years
  0%
        3 years
 33%
        4 years
  67%
        5 or more years
 100%



(ii)           With respect to the portion of a Member’s Account attributable to
Company Contributions in respect of Plan Years beginning on and after January 1,
2009:


Full Years of Vesting 
Service         
 
Vested Interest
        Less than 2 years
      0%
        2 years
 33 1/3%
        3 years
 66 2/3%
        4 or more years
       100%




 
 

--------------------------------------------------------------------------------

 



(iii)           Any Company Contributions that are credited to a Member’s
Account shall be deposited with the Funding Agent and commingled for investment
purposes with other Plan Assets.  For each member, the Funding Agent shall
account separately, in two subaccounts, for (i) any Company Contributions
credited to the Member’s Account that are attributable to Plan Years beginning
prior to January 1, 2009 and (ii) any Company Contributions credited to the
Member’s Account that are attributable to Plan Years beginning on and after
January 1, 2009.  Except as specifically provided in this Section 8.02, Company
Contributions shall be held and administered in accordance with the procedures
applicable to contributions credited to Accounts.”


II.           Effective as of January 1, 2010:


1.           The table containing Contribution Rates in Section 3.02 of the Plan
shall be deleted and the following shall be substituted therefor:


“Effective Date of Contribution
Rate                                                                                     Contribution
Rate


On and after July 30, 2007 but
before                                                                                                  $1.20
August 2, 2010


On and after August 2, 2010 but
before                                                                                      $1.30
August 1, 2011


On and after August 1,
2011                                                                                                    $1.35”


2.           Reference to “$5.00” in the first sentence of Section 17.01 of the
Plan shall be deleted and reference to “$7.00” shall be substituted therefor.


III.           As amended hereby, the Plan is specifically ratified and
reaffirmed.




EXECUTED, this _15th____ day of ____December__________, 2009, effective for all
purposes as provided above.


    


   
CAMERON INTERNATIONAL CORPORATION
 
 
By:
/s/ Joseph H. Mongrain                         
 
Name:
Joseph H.Mongrain
 
Title:
Vice President, Human Resources





 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO THE
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(As Amended and Restated Effective as of January 1, 2008)
 


WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008  (the “Plan”) for the benefit of its
eligible employees; and


WHEREAS, the Company desires to amend the Plan to reflect certain changes
required under the Pension Protection Act of 2006  and the Heroes Earnings
Assistance and Relief Tax Act.


NOW, THEREFORE, the Plan is hereby amended as follows:


I.           Effective as of January 1, 2007:


1. Section 1.01(18) of the Plan shall be amended by deleting the last sentence
thereof and substituting the following sentence therefor:
 
“Notwithstanding the foregoing or any other provision of the Plan, (A) any
amount that is distributed from the Plan on account of hardship to a Participant
who has not attained age 59½ shall not be an Eligible Rollover Distribution and
the distributee may not elect to have any portion of such a distribution paid
directly to an Eligible Retirement Plan and (B) a portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income; provided, however, that such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code or to a qualified plan described in section 401(a) of the Code, an
annuity plan described in section 403(a) of the Code or an annuity contract
described in section 403(b) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.”
 
2. Section 9.03(b) and  Section 9.04(a) shall be amended by adding the following
sentence at the end thereof:
 
“The furnished information shall also describe for the Member the consequences
of failing to defer his Benefit Disbursement Date.”
 
3.           Section 16.010 of the Plan shall be deleted and the following shall
be substituted therefor:
 
“16.10           Uniformed Services Employment and Reemployment Rights Act
Requirements.  Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with sections 414(u)  and 401(a)(37) of
the Code.”
 
II.           Effective as of January 1, 2008, Section 1.01(17) of the Plan
shall be amended by adding the following at the end of such section:

 
 

--------------------------------------------------------------------------------

 



“Notwithstanding the foregoing, for purposes of Section 9.08, an Eligible
Retirement Plan shall also mean a Roth IRA as provided in section 408A(e) of the
Code; provided, however, that a rollover to a Roth IRA (other than a qualified
rollover contribution from a Roth IRA or a designated Roth account) will be
limited to Participants whose adjusted gross income is equal to or less than
$100,000 and who are not married individuals filing a separate return in Plan
Years beginning January 1, 2008 and January 1, 2009.”


III.           As amended hereby, the Plan is specifically ratified and
reaffirmed.


EXECUTED, this _10th____ day of ____December________, 2009, effective for all
purposes as provided above.




    


   
CAMERON INTERNATIONAL CORPORATION
 
 
By:
/s/ Joseph H. Mongrain                         
 
Name:
Joseph H.Mongrain
 
Title:
Vice President, Human Resources

